DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-14 in the reply filed on January 22, 2021 is acknowledged.  The traversal is on the ground(s) that there would no burden if the groups were searched together.  This is not found persuasive because the search is not co-extensive as argued by applicants, since there is no deinking process steps in the claims of group I and therefore, such limitations do not have to be searched for the other group. Note that the burden of search reasons were explained in the previous office action, i.e., different classification, recognize divergent matters, etc. Moreover, as to the Burden of search, the MPEP 803 states:
"For purposes of the initial requirement, a serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP  § 808.02. That prima facie showing may be rebutted by appropriate showings or evidence by the applicant. Insofar as the criteria for restriction practice relating to Markush-type claims is concerned, the criteria is set forth in MPEP § 803.02. Insofar as the criteria for restriction or election practice relating to claims to genus-species, see MPEP §806.04(a) - §806.04(i) and § 808.01(a)."

Applicant's arguments do not point out the supposed errors in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 22, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is vague and indefinite since it is unclear what is being compared, since the cellulose comparative composition does not have include ink, as claimed and therefore, the metes and bounds of patent protection desired cannot be ascertained. Note also that, as claimed, the recycled cellulose fibers do not have to have residual ink, but it can be added to the composition/product and thus it would be unclear a product that has not include residual ink would have more residual ink than a one that includes said ink?
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for products including cellulose fibers containing ink, i.e., residual ink (the fibers have been de-inked), does not reasonably provide enablement for products in which the recycled fibers do not include ink and residual ink has been added to the furnish/stock.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification is clear that the residual ink comes from the de-inking of the recycled fibers; see for example see ¶-[0004]-[0010].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al., (hereafter Clark), US Patent Application Publication No. 2014/0311694 A1.
	With regard to claims 1, 7-8 and 14, Clark teaches a process of making paper, by the wet-laying technique (¶-0094]), the paper that can be used to make all type of papers product (¶ [0163]-[0173]), using a composition including a mixture/blend of cellulose fibers, including recycled fibers (¶-[0038]), and a multicomponent fiber having a denier of less than 3, (abstract), and containing a water dispersible part and a water non-dispersible part, the water non-dispersible including cellulose ester, ¶-[0146]. In the making of the paper composition the water dispersible part dissolves leaving the water non-dispersible fibers in the slurry; see ¶-[0072]. Note that the fibers are staple fibers, since they are short cut fibers which meets the definition of staple or at the very least cutting to the length of staple fibers would have been obvious to one of ordinary skill in the art. Moreover Clark teaches that the fibers can be cut staple; see ¶-[0162]. The amount of the fibers could be less than 30%; see ¶-[0038]-[0039] and claims 3-4. Clark also teaches the use of the same additives; see ¶-[0041] and [0065]. Even though Clark does not explicitly teaches that the product would have less residual ink than a 100% cellulose fibers or that the brightness of the product compared to the 100% cellulose, those properties are clearly inherent to the reference composition since the composition includes all the raw materials as the ones claimed.
	Regarding to claims 2 and 9, Clark teaches that the cellulose fibers, which can be recycled fibers; see ¶-[0038], can be used from 10% to 90% based in weight of the nonwoven; see ¶-[0039].
With regard to claims 3 and 10, Clark teaches the cutting of the CE staple fibers to less than 25 mm (abstract), and explicitly teaches ranges not more than 25, 12, 10, 6.5, 4.5, 2 mm and DPF of the staple fibers of 0.5; see ¶-[0110], which with a cut length of less than 2.5, e.g., 2 mm (explicitly recited), meets the limitation of the claim. Note that Clark teaches the crimping of the fibers; see ¶-[0162], and the amount of crimping can be optimized to desired levels and considered obvious absent a showing of unexpected results.
	With regard to claims 4 and 11, Clark teaches different shapes and teaches shape factor, i.e., transverse aspect ratio falling within the claimed range; see ¶-[0044].
	With regard to claims 5-12, Clark teaches amount of the CE staple fibers in amounts falling within the claimed range; see claim 3.
	With regard to claims 6 and 13, Clark teaches the co-refining of the pulps, i.e., fibers; see ¶-[0103] and [0194].
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ellery et al., (hereafter Ellery), US Patent No. 5,631,078.
	With regard to claims 1-2, 7-9 and 14, Ellery teaches a product, i.e., a film, which is made by the wet-laying technique from a composition of mixture of cellulose and cellulose ester fibers in proportions 20-85 of acetate ester fibers and 80-15 of cellulose fibers water and additives; see abstract, column 2, lines 1-14, and examples. Ellery teaches that the acetate fibers have denier between 1 to 30 with average length between 1 to 7 mm; see column 2, lines 38-42 and teaches the use of additives in the composition; see example 1, which uses starch and sizing agents, i.e., alkyl ketene dimer (AKD). Ellery is silent with regard to the use of waste/recycled fibers along with the non-fibrillated fiber, i.e., the cellulosic fibers used; however the use of a blend of such fibers is common in the art1 and therefore considered obvious absent a showing of unexpected results. Note that one of ordinary skill in the art would have reasonable expectation of success if at least a portion of the cellulosic fibers used to make the product of the reference were recycled fibers and doing so then the product would have the same properties as claimed in the above claims.
	Regarding to claims 3 and 10, Ellery teaches that the acetate fibers have denier between 1 to 30 with average length between 1 to 7 mm; see column 2, lines 38-42 and in the same lines, Ellery teaches that the fibers can include some crimping, albeit no substantially and since 5 CPI is considered no substantially such limitation is met or at least it would be obvious to one of ordinary skill in the art.
	Regarding to claims 4 and 11, Ellery teaches multi-lobal cross-section of the CE staple fibers; see column 2, lines 22-24.
	With regard to claims 5 and 12, Ellery teaches CE staple fibers in amount from 20 to 85%, which falls within the claimed range.
	With regard to claims 6 and 13, while Ellery is silent with regard to the refining of the fibers together said process are common in the art and considered obvious absent showing of unexpected results.2
Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over of any of Ide et al., (hereafter Ide), WO 2018/0110059 A1, equivalent reference EP 3556937 A1 has been used as the translation, Matsumura et al., (hereafter Matsumura), US Patent No.  5,927,287, Mauler, US Patent Application Publication No.  2004/0144510 A1 and O’Brien Stickney et al, (hereafter O’Brien), US Patent Application Publication No.  2017/0009401 A1.
All of the above references teach the making of a composition comprising cellulose and staple fibers. The staple fibers comprising cellulose ester; see the description of the individual references below. The composition is used to make papers and therefore, the line of speed and dry line moving back as claimed would be inherent to the references:
 Ide teaches a wet-laid paper made with a blend of pulp fibers and cellulose ester staple fibers; see abstract and ¶-[0041]. Ide also teaches the same type of cellulose ester and having length and diameter, DPF, falling within the disclosed range; see ¶-[0028]-[0029], and teaches the use of wood fibers, including recycled fibers as the pulp fibers; see ¶-[0030] and [0032] and the amount of the cellulose fibers including recycled fibers would be optimized depending upon the product to be made/formed.  Ide teaches also that the fibers can be crimped; see ¶-[0025] and optimizing the amount of crimping is within the levels of ordinary skill in the art and considered obvious absent a showing of unexpected results. Ide also teaches that the ratio of cellulose fibers and CE staple fibers can be varied depending upon of the product to be made; see ¶-[0033], and therefore, using CE staple fibers in the claimed range would have been obvious to one of ordinary skill in the art as the optimization of the product to be made. Ide teaches multi-lobal cross-section of CE staple fibers; see ¶-[0029] and teaches the co-refining of the fibers; see ¶-[0079].
Matsumura teaches a fibrous composition including cellulosic fibers, i.e., beaten pulp and staple fibers, such as cellulose ester fibers, e.g., cellulose acetate fibers; see abstract and column 4, lines 13-22. Matsumura also teaches the degree of substitution of the staple fibers as claimed; see column 4, lines 27-41 and teaches the type of beaten pulps, i.e., cellulose fibers; see column 7, lines 56-67 and the examples show the wet-laying of the fibers. The proportion of cellulose to staple fibers is shown on column 8, lines 17-33 and falls within the claimed range
Mauler teaches also a mixture of cellulosic fibers and staple fibers, including ester fibers; see ¶-[0069]. The staple fibers in amount up to 30%.
O’Brien teaches fibrous structures comprising cellulosic fibers and staple fibers of the same type as claimed; see ¶-[0028], [0115], the synthetic fibers being in amount of less than 5% by weight; see ¶-[0043].
It seems that the references teach a fibrous composition made using the same type of fibers and therefore, the composition would inherently have the same properties as claimed or at the very least the minor modification(s) to obtain the claimed invention would have been obvious to one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Wet laid Product comprising blend of recycled cellulose and cellulose ester staple fibers.”
The claims are also obvious over JP-2018-096010 A mentioned on the written opinion of the international searching authority for PCT/US2019/047166.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
        
            
    

    
        1 The examiner tales official notice of this fact and will provide proof if/when necessary.
        2 The examiner takes official notice of these facts and will supply proof when/if necessary.